Case 3:19-cv-00013-SLH-LPL Document 29 Filed 05/11/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD ANSON, )
)
Plaintiff, )
)
VS. ) Civil Action No, 3:19-cv-13

) Judge Stephanie L. Haines
UNITED STATES OF AMERICA., ef ai., )
)
Defendants. )

MEMORANDUM ORDER

 

This matter was referred to Magistrate Judge Lisa P. Lenihan for proceedings in accordance
with the Federal Magistrates Act, 28 U.S. C. § 636, and Local Civil Rule 72.D.

On April 6, 2020, Magistrate Judge Lenihan issued a Report and Recommendation (ECF
27) recommending that Defendants’ Motions to Dismiss (ECF 16)! be granted in part and denied
in part, as described in the Report and Recommendation. Service of the Report and
Recommendation was made on the parties, and no objections have been filed.

After a de novo review of the pleadings and documents in the case, together with the Report
and Recommendation, and pursuant to Local Civil Rule 72.D.2, the Court will accept in whole the
findings and recommendations of the Magistrate Judge in this matter. Accordingly, on this 11"
day of May, 2020, it hereby is ORDERED that:

1) Defendants’ Motion to Dismiss is GRANTED with prejudice as to the Bivens* claims

 

| Defendants filed a Motion to Dismiss, or in the alternative, Motion for Summary Judgment at
ECF 16. However, Magistrate Judge Lenihan ruled that, to the extent Defendants sought
summary judgment, said Motion was dismissed without prejudice as premature and further
informed the parties that the Motion would be treated only as a Motion to Dismiss (ECF 18).
Accordingly, the Motion filed by Defendants at ECF 16 is referred to in this Order as a Motion
to Dismiss.

2 Bivens y. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
As referenced in the Report and Recommendation: “*Bivens established that the victims ofa

1
Case 3:19-cv-00013-SLH-LPL Document 29 Filed 05/11/20 Page 2 of 3

alleging a violation of Plaintiff's constitutional rights against Defendant United States and
Defendant Federal Bureau of Prisons, as well as Defendants Bradley, Swindell, Weidlich,
and Krepps, in their official capacities;

2) Defendants’ Motion to Dismiss is GRANTED with prejudice as to the Federal Tort Claims
Act (“FTCA”) claims against Defendants Bradley, Swindell, Weidlich, and Krepps;°

3) Defendants’ Motion to Dismiss is GRANTED without prejudice as to the Bivens claims
against Defendants Bradley, Swindell, Weidlich, and Krepps, in their individual capacities,
and Plaintiff is given leave to amend as provided herein;

4) Defendants’ Motion to Dismiss is DENIED as to the FTCA claims against Defendant
United States. The Report and Recommendation recommended that Defendant United
States be given an opportunity to file a written notice of intention to enter judgment
pursuant to Rule 1042.6 as to the FTCA claim, and Plaintiff be given thirty (“30”) days
from the filing of said notice to comply with the Certificate of Merit (“COM”) rule or offer
a legitimate reason why the COM is not needed. On April 16, 2020, Defendant filed such
notice at ECF 28. Accordingly, consistent with Magistrate Judge Lenihan’s
recommendation, Plaintiff must file a response to the notice filed at ECF 28 or offer a
legitimate reason why the COM is not needed on or before May 18, 2020 to avoid these

claims being dismissed with prejudice:

 

constitutional violation by a federal agent have a right to recover damages against the official in
federal court despite the absence of any statute conferring such a right.’” Hartman v. Moore, 547
U.S. 250. 254 n.2 (2006)(quoting Carlson v. Green, 446 U.S. 14, 18 (1980)). A Bivens action is
the federal equivalent of a suit brought against state officials under Section 1983. /d. (citing
Wilson v. Layne, 526 U.S. 603, 609 (1999)) (other citation omitted); see also Brown v. Philip
Morris, Inc., 250 F.3d 789, 800 (3d Cir. 2001).

3 The rulings at Nos. 1 and 2 are “with prejudice” as these claims are without basis in the law and
the flaws in these claims cannot be corrected by amendment.

Z
Case 3:19-cv-00013-SLH-LPL Document 29 Filed 05/11/20 Page 3 of 3

5) Defendants’ Motion to Dismiss is GRANTED without prejudice as to the claims against

the John and Jane Doe Defendants, and Plaintiff is given leave to amend as provided herein.

If Plaintiff wishes to file an amended pleading as described in the Report and
Recommendation (ECF 27), his deadline for doing so is June 10, 2020. Should Plaintiff file an
amended pleading, he must do so consistent with rulings in this Memorandum Order; if Plaintiff
does not timely file an amended pleading by such date, the claims dismissed without prejudice
under this Order shall convert to dismissal with prejudice without further Order or notice. The
Magistrate Judge’s Report and Recommendation (ECF 27) is adopted as the Opinion of the District

Court.

Nahant deine

“Stephanie L. Haines
United States District Judge

tod
